Citation Nr: 0919219	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  03-17 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  



REPRESENTATION

Appellant represented by:	Thomas P. Higgins, Esq.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 
1970, including service in Vietnam.  He died in September 
2000, the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California.  

The appellant testified before the undersigned at an April 
2004 videoconference hearing.  A transcript is of record.  

The Board denied the appellant's claim for service connection 
for cause of death in an October 2004 decision.  The 
veteran's widow appealed that denial to the United States 
Court of Appeals for Veterans Claims (Court), and, in 
November 2006 the Court vacated the Board's October 2004 
decision and remanded the matter for further proceedings.  


FINDINGS OF FACT

1.  The Veteran died in September 2000; his death certificate 
lists the immediate cause of death as respiratory failure due 
to encephalopathy and cirrhosis.  

2.  At the time of the Veteran's death, service-connection 
had been established for perforation of the left tympanic 
membrane; a residual scar of the left eyebrow, due to shell 
fragment wound; and a residual scar of the soft tissues of 
the thoracic spine area, due to shell fragment wound.  
Further, pursuant to the appellant's claim for accrued 
benefits, a rating decision in January 2001 established 
service connection for posttraumatic stress disorder (PTSD), 
headaches as a residual of concussion, and tinnitus.  

3.  Hepatitis C was first shown many years after discharge 
from active duty, and the greater weight of the medical 
evidence shows that it was related to the Veteran's 
intravenous drug use, either in service or subsequently.  

4.  The greater weight of the evidence shows that the 
Veteran's death was not due to any injury or disease during 
service.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. § 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Review of the record shows that the Veteran died in September 
2000.  His death certificate reflects that the immediate 
cause of death was respiratory failure due to encephalopathy 
and cirrhosis.  At the time of the Veteran's death, service-
connection had been established for perforation of the left 
tympanic membrane; a residual scar of the left eyebrow, due 
to shell fragment wound; and a residual scar of the soft 
tissues of the thoracic spine area, due to shell fragment 
wound.  Further, pursuant to the appellant's claim for 
accrued benefits, a rating decision in January 2001 
established service connection (for accrued purposes) for 
posttraumatic stress disorder (PTSD), headaches as a residual 
of concussion, and tinnitus.  None of the above disorders is 
noted in the medical evidence to have contributed to the 
Veteran's death, nor has the appellant alleged that they did.  
Instead, the appellant asserts that her husband's death was 
caused by his hepatitis C, which she believes was related to 
service.  

At the time of his death, the Veteran was receiving treatment 
for hepatitis C.  Medical evidence, including the report of 
VA examiner in July 2002, indicates that the Veteran's 
hepatitis C infection caused the cirrhosis that was listed on 
the death certificate.  The question in this case is whether 
the Veteran's hepatitis C was related to service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

With respect to alcohol and drug abuse, the law and 
regulations prohibit payment of compensation for a disability 
that is a result of a veteran's own alcohol or drug abuse.  
38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) 
(2008).  VA's General Counsel has held that direct service 
connection for a disability that is a result of a 
individual's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  VAOPGCPREC 7-99; VAOPGCPREC 2-98.  

A statement from the Veteran's sister indicates that when he 
returned from Vietnam in 1970, he was sick with what he was 
told was hepatitis.  However, the service medical records are 
negative for treatment for hepatitis in service.  VA medical 
records from 1976 through 1978 are also negative for any 
treatment of or reference to hepatitis.  Nevertheless, it 
does appear that the Veteran had hepatitis prior to August 
1989, as private medical records from Dominican Hospital 
dated in August 1989 noted that he had a history of 
hepatitis.  This was approximately 19 years after the 
Veteran's discharge from active duty.  Subsequent private and 
VA medical records reflect a diagnosis of hepatitis C.  The 
question then is whether the evidence demonstrates that the 
hepatitis C, diagnosed after discharge, was incurred in 
service.  

The appellant asserts that the Veteran acquired hepatitis C 
through a blood transfusion in service.  In support of her 
claim is a statement by the Veteran dated in June 2000.  He 
stated that he was injured in combat in September 1969 and 
was given blood transfusions on the field after he was 
injured.  His ears were bleeding and he was in shock.  He 
later went to DaNang hospital and spent three days there.  He 
was told by a doctor at DaNang that he had hepatitis and that 
they were going to transport him to Okinawa.  He never went 
to Okinawa, however, but returned to the battlefield.  

The service treatment records note that the Veteran was 
treated in the field for a concussion due to an enemy 
explosive device in April 1969; his condition was noted to be 
excellent and he was returned to duty.  In early 
September 1969, he was treated in the field for a shrapnel 
wound of the left eye; his condition was reported to be 
excellent, and he was returned to duty.  Another notation, 
later in September 1969, reflects treatment for a small open 
shrapnel wound of the back.  The examiner noted that the 
wound had been cleaned the previous night by a corpsman.  The 
Veteran was returned to light duty, with local treatment with 
penicillin.  The remainder of the service treatment records 
are silent for any reference to other combat injuries.  The 
report of his separation examination in July 1970 does not 
note any abnormal clinical findings referable to shrapnel or 
other wounds, and makes no reference either to blood 
transfusions or to hepatitis.  

The only medical evidence in support of the claim is a 
medical statement from Dr. Amy B. Solomon dated in May 2000.  
Dr. Solomon indicated that it was brought to her attention 
that while in Vietnam, the Veteran was seriously wounded and 
received blood transfusions on the field, as well as having 
to share morphine injections due to limited supplies in the 
field.  Dr. Solomon opined that the Veteran's hepatitis C was 
likely related to his past blood transfusions and contracture 
of hepatitis during the Vietnam war.  However, there is no 
medical evidence of record to support her conclusion.  There 
is no evidence or record of blood transfusions or morphine 
treatment in service.  In fact, the medical records from 
Dominican Hospital from 1997, specifically a medical record 
from Dr. Solomon herself dated in November 1997, indicate 
that the Veteran was doing intravenous (IV) drugs while he 
was in Vietnam.  Those medical records do not include any 
reference to blood transfusions in service.  

Dr. Solomon's May 2000 opinion is merely a general conclusory 
statement that does not include clinical data or other 
evidence in the service medical records or post-service 
medical evidence to support her conclusion.  Moreover, it is 
contradicted by her own November 1997 medical record 
indicating that there was no reference to blood transfusions 
in service, but only a reference to blood transfusions in 
1989.  Her May 2000 medical opinion sits alone without other 
clinical findings in support of her opinion or detailed 
reasons for her opinion.  Further, it does not appear that 
she reviewed the Veteran's service treatment records or other 
post-service treatment records in forming her opinion, or in 
explaining how the IV drug use did not relate to the 
Veteran's contracting hepatitis C.  Consequently, her opinion 
is not fully explained and the Board finds that it has 
significantly reduced probative value.

In contrast, the report of a VA examiner in July 2002 stated 
that the Veteran's hepatitis C was most likely due to his 
admitted use of needles for self-administration of drugs 
while in service.  The examiner based his opinion on the 
medical interviews of the Veteran from the Stanford Clinical 
Database dated in April 1998.  The examiner also considered 
- and discarded - alternate etiologies.  He considered 
whether the Veteran might have acquired hepatitis C as a 
result of his blood transfusions in 1989 in conjunction with 
a gastrointestinal hemorrhage; however, the 1989 private 
medical records seem to indicate that the Veteran had 
hepatitis prior to receiving those transfusions.  

The July 2002 VA examiner also indicated that the Veteran's 
hepatitis C was not likely acquired as a result of war 
injuries treated in the field.  Despite the Veteran's 
assertions in his June 2000 statement, the examiner found 
that it was not likely that the service treatment records 
would document combat injuries, as they did, but not contain 
any statements that transfusions were given if, in fact, they 
were given.  Also, according to the examiner, all the 
injuries described were minor and no scars could be found on 
subsequent VA examinations in the claims file.  The examiner, 
therefore, found that it was not likely that he had 
transfusions in service.  

The Board finds the July 2002 VA examiner's report to be 
competent, as it was based upon a review of all of the 
pertinent available evidence, was supported by that evidence, 
and also contained adequate rationale for the opinion given.  
Further, the Board finds that the VA examiner's opinion far 
outweighs that of Dr. Solomon.  Therefore, the Board finds 
that the greater weight of the medical evidence indicates 
that the cirrhosis that caused the Veteran's death resulted 
from his own use of IV drugs, rather than from blood 
transfusions during service.  

During the videoconference hearing, appellant's 
representative cited to Peters v. Brown, 6 Vet. App. 540 
(1994), in support of the assertion that in claims where the 
veteran engaged in combat, satisfactory lay or other evidence 
of a disease or injury incurred in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service, even if there are no official records 
indicating service incurrence.  

In Peters, the veteran asserted that he was exposed to loud 
noises during combat in service and that these loud noises 
caused his current hearing loss and tinnitus.  In this case, 
the Board is not disputing the fact that the Veteran was 
injured during combat in service or that he received 
treatment for his injuries in service.  However, the medical 
evidence, specifically the report of the July 2002 VA 
examiner, clearly shows that the assertions made by the 
Veteran that he received blood transfusions for his injuries 
in combat are not consistent with the medical evidence or, 
according to the examiner who reviewed the medical records, 
consistent with the injuries he sustained in combat.  
Therefore, the lay assertions by the Veteran that he received 
blood transfusions in service for his injuries are not 
considered satisfactory lay evidence as to outweigh the 
competent medical evidence to the contrary; they are not 
persuasive enough to show that he acquired hepatitis C as a 
result of blood transfusions in service.  The medical 
evidence tends to show that he acquired hepatitis C as a 
result of IV drug use, either in or after service.  As noted 
above, service connection for a disability that is the result 
of a veteran's own abuse of drugs is precluded for purposes 
of all VA benefits.   

In reaching this decision, the Board has considered the 
appellant's assertions and hearing testimony.  The appellant 
is competent as a layperson to report on that on which she 
has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  She did testify that the Veteran did not use 
drugs after they met in 1986 and that he already had 
hepatitis C at that time.  The Board does not dispute 
appellant's assertion.  However, the record shows that the 
Veteran used drugs, including needles to administer drugs, 
prior to 1986 and in service.  Therefore, whether he used 
drugs after he met the appellant is not pertinent to the 
issue on appeal.  

The appellant also claimed that the Veteran acquired the 
hepatitis C as a result of his injuries in service.  Here, 
however, the appellant is not competent to offer medical 
opinion as to the cause or etiology of the hepatitis C, as 
there is no evidence of record that she has specialized 
medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board finds that the preponderance of the evidence shows 
that the Veteran's hepatitis C was not related to service and 
that his death was not otherwise attributable to a service-
connected disorder.  Accordingly, the Board concludes that 
service connection is not established for the cause of the 
Veteran's death.   Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b).  Thus, the claim is 
denied.  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, § 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a § 5103(a)-compliant notice.   

In the present case, the appellant filed a claim for DIC in 
November 2000.  A rating decision in January 2001 denied 
service connection for the cause of the Veteran's death.  The 
appellant was not provided notice of the evidence needed to 
support her DIC claim prior to the January 2001 rating 
decision, however.  

In April 2001, the RO notified the appellant of the January 
2001 rating decision and also provided her with explicit 
notice as to what information and evidence was required to 
support her DIC claim.  Following receipt of additional 
evidence, a rating decision in August 2002 again denied 
service connection for the cause of the Veteran's death.  The 
appellant appealed that decision.  

Further, at her Board hearing in April 2003, the appellant 
presented specific testimony and argument regarding the 
information that was required to establish her claim, 
evidencing actual knowledge of those requirements, as set 
forth in Hupp.  

The Board finds that VA has satisfied its duty to notify the 
appellant of the evidence needed to support her claim for 
DIC.  She has been given every opportunity to submit evidence 
and argument in support of her claim, including at a hearing, 
to respond to VA notices, and to participate in her claim and 
her appeal.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claim and appeal.  
Because the required notice was provided before the 
readjudication of the issue in the statement of the case in 
April 2003, any error in the timing of this notice was not 
prejudicial.  

Also, in February 2009, the RO notified the appellant of the 
information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2008).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  Pursuant to the Board's June 2007 remand, an 
additional request was made to obtain additional service 
treatment records.  The National Personnel Records Center 
responded in January 2009 that no additional records could be 
located.  In March 2009, the RO prepared a formal Memorandum 
stating that all procedures to obtain additional service 
treatment records for the Veteran had been correctly 
followed, that all efforts to obtain them had been exhausted, 
and that further attempts would be futile.  No further 
development action is necessary.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


